DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizusawa publication number 2012/0212832.
With respect to claim 1, Mizusawa discloses the limitations therein including the following: an optical lens system (abstract, figs and embodiments such as figs 2A, 2B, embodiment 1); comprising, from an object side to an image-forming side, a first lens having refractive power (figs 2A, 2B, embodiment 1, lens “G1” of surfaces 1-2); the first lens having an object side flat surface (figs 2A, 2B, embodiment 1, surface r1 of infinite radius i.e. a flat surface); a second lens having refractive power (figs 2A, 2B, embodiment 1, lens “G2” of surfaces 3-4); an overall optical effect of the first lens and the second lens has having a negative refractive power (paragraph 0047 and embodiment 1 with the focal length of combined lenses “G1” and “G2” = -1.9); a third lens having positive refractive power (figs 2A, 2B, embodiment 1, the of surfaces 11-12); a fourth lens having positive refractive power (figs 2A, 2B, embodiment 1, the lens 
	With respect to claim 3, Mizusawa further discloses the satisfaction of the claimed mathematical condition (embodiment 1, disclosing the focal length = 0.965 and the image height = 1.3 and therefore discloses f/Y’ = 0.74). 
	With respect to claim 4, Mizusawa further discloses the satisfaction of at least one of the claimed mathematical conditions (embodiment 1 disclosing FOV = 138 degrees). 
	With respect to claim 5, Mizusawa further discloses the satisfaction of at least one of the claimed mathematical conditions (embodiment 1 with │(R7 – R8)/(R7 + R8)│ = 1.2).
	With respect to claim 6, Mizusawa further discloses the satisfaction of at least one of the claimed mathematical conditions (embodiment 1, N1 = 1.883 and N2 = 1.5163 i.e. N1 > N2).
	With respect to claim 7, Mizusawa further discloses the fourth lens being a biconvex lens (figs 2A, 2B, embodiment 1, the lens of surfaces 13-14). 
	With respect to claim 8, Mizusawa further discloses the slopes of tangents of an object side surface of the second lens from a center point of the object side surface in a first direction away from the optical axis as having a positive value (figs 2A, 2B, the lens of surfaces 3-4). Specifically, the object side surface of this lens is convex to the object side. Therefore, in moving upward on the convex object side surface from the center point toward a peripheral direction, the x coordinate changes positively and the y . 
Claim(s) 1, 3-8 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102 (a)(2) as being anticipated by Bone et al publication number 2018/0341085.
With respect to claim 1, Bone discloses the limitations therein including the following: an optical lens system (abstract, fig 24 and corresponding example 10); comprising, from an object side to an image-forming side, a first lens having refractive power (fig 24 and corresponding example 10, the “first lens 10”); the first lens having an object side concave surface (fig 24 and corresponding example 10, the surface listed as “11” in fig 48 having a negative curvature radius i.e. a concave surface); a second lens having refractive power (fig 24 and corresponding example 10, the “second lens 20”); an overall optical effect of the first lens and the second lens has having a negative refractive power (fig 24 and corresponding example 10, both the first and second lenses each having negative power and therefore the overall optical effect will be negative power); a third lens having positive refractive power (fig 24 and corresponding example 10, the “third lens 30”); a fourth lens having positive refractive power (fig 24 and corresponding example 10, the “fourth lens 40”); and a fifth lens having negative refractive power (fig 24 and corresponding example 10, the “fifth lens 50”); V2 > V3 (example 10, V2 = 55.987 and V3 = 22.496 i.e. V2 > V3). 
	With respect to claim 3, Bone further discloses the satisfaction of the claimed mathematical condition (example 10, disclosing the focal length = 0.464 and the image height = 0.385 and therefore discloses f/Y’ = 1.20). 

	With respect to claim 5, Bone further discloses the satisfaction of at least one of the claimed mathematical conditions (example 10 with │(R7 – R8)/(R7 + R8)│ = 1.5).
	With respect to claim 6, Bone further discloses the satisfaction of at least one of the claimed mathematical conditions (example 10, N1 = 1.713 and N2 = 1.545 i.e. N1 > N2).
	With respect to claim 7, Bone further discloses the first lens being a biconcave lens (figs 24, example 10, the first lens 10 as biconcave). 
	With respect to claim 8, Bone further discloses the slopes of tangents of an object side surface of the second lens from a center point of the object side surface in a first direction away from the optical axis as having a positive value (fig 24, example 10, the second lens 20). Specifically, the object side surface of this lens is convex to the object side. Therefore, in moving upward on the convex object side surface from the center point toward a peripheral direction, the x coordinate changes positively and the y coordinate changes positively. As such, the slope of such a tangent line will have a positive value. 
Claim(s) 1-3, 6-8 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102 (a)(2) as being anticipated by Otomo et al publication number 2018/0088301.
With respect to claim 1, Otomo discloses the limitations therein including the following: an optical lens system (abstract, figs and embodiments such as fig 1 and corresponding example 1); comprising, from an object side to an image-forming side, a first lens having refractive power (fig 1 and corresponding example 1, the lens “L1”); the 
	With respect to claim 2, Otomo further discloses the satisfaction of the claimed mathematical condition (paragraphs 0026-0028, example 1, Table 28, TTL/f = 3.26). 
	With respect to claim 3 and Otomo, it is believed that the examples, such as example 1, of Otomo will inherently satisfy this claimed mathematical condition, this being reasonably based on the fairly large range claimed and based on the similarity between the structure of the lens system of Otomo and that of the claimed invention.  
	With respect to claim 6, Otomo further discloses the satisfaction of at least one of the claimed mathematical conditions (example 1, N3 = 1.755 and N1 = 1.589 i.e. N3 > N1).
	With respect to claim 7, Otomo further discloses the first lens being a biconcave lens (fig 1, example 1, the first lens “L1” as biconcave). 
	With respect to claim 8, Otomo further discloses the slopes of tangents of an object side surface of the second lens from a center point of the object side surface in a . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.